Title: From Benjamin Franklin to Jonathan Nesbitt, 1 November 1780
From: Franklin, Benjamin
To: Nesbitt, Jonathan


Sir,
Passy, Nov. 1. 1780.
I duly received the Letter you did me the honour of writing to me the 20th. past. But have been too ill to answer sooner. I am sorry that anything happened in the Disention of your Friend, that is disagreable to you or to him. I send down by this Post Directions to Commodore Jones to receive his Oath to the States & deliver him a Passport. But as there are other Persons in Company, & I find there are Apprehensions that Intelligence early given in England either thro’ Inadvertence or otherwise, may be prejudicial to the Interests of Persons concerned in the Ships going to America, and to the Publick I have left a little in M. Jones’s Discretion as to the time of the Passports, commencing, which I hope will not be very Inconvenient to M. Cheston. I wish to know, if he is any Relation of a M. Daniel Cheston whom I knew about 40. Years ago, & who then lived I think on Chester River. Please to present my Compliments, & excuse my not writing to him, as I am in continual Pain. I have the Honour to be, Sir, &c.
M. Nesbit.
